Citation Nr: 1502107	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-32 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970.

The instant matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.   

In June 2014, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  


FINDINGS OF FACT

1.  The Veteran's hearing loss is not attributable to his military service.  

2.  The Veteran's lumbar spine disability did not have its onset during military service and is not otherwise related to active military service.  

3.  A left or right knee disability did not have its onset during military service and is not otherwise related to active military service; degenerative joint disease of a knee did not manifest to a compensable degree within one year of discharge from military service.  



CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 

2.  The Veteran does not have a lumbar spine disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

3.  The Veteran does not have a left or right knee disability that is the result of disease or injury incurred in or aggravated by active military service; arthritis of a knee may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.209 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the RO received the Veteran's claim of service connection for, among other things, bilateral hearing loss, lumbar spine disability and bilateral knee disability in April 2011.  In a letter dated April 26, 2011, the Veteran was notified of the evidence required to substantiate his claims.  That letter advised the Veteran of the information already in the possession of VA and any evidence VA would obtain on his behalf, as well as all evidence that the Veteran was responsible for providing to the VA, including any records not in the possession of a Federal agency.  Thus, the Board finds that the Veteran has been provided with adequate VCAA notice and was afforded a meaningful opportunity to participate in the development of his claim.  Further, the Veteran did not raise an issue with regard to the adequacy of notice provided in this case. 

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matters decided herein has been obtained.  The evidence includes the Veteran's service treatment records, VA treatment records, VA examination reports, private medical opinions, and lay statements from the Veteran and a fellow service member.  Thus, the Board is satisfied that the duty to assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

II.  Bilateral Hearing Loss

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a), 3.304 (2014).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Here, the Board recognizes that certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Alternatively, for chronic diseases shown in service, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. 

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

Service connection is not precluded "for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley, 5 Vet. App. at 159.  "[W]here there was no evidence of the veteran's hearing disability until many years after separation from service, '[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of section 1110 would be satisfied.'" Id. at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

In this matter, the Veteran claims that he developed bilateral hearing loss as a result of his active military service.  Specifically, he reports that during service he was exposed to noise from demolition, as well as noise when he served as a rifle instructor.  In its September 2011 rating decision, VA conceded noise exposure due to the Veteran's service as an infantryman.  In that rating decision, VA granted service connection for tinnitus, but denied service connection for bilateral hearing loss.  

Upon entrance into service in October 1967, the Veteran was given an audiometric examination.  His entrance examination report lists the following puretone thresholds, in decibels:    





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5 (-10)
5 (-5)
5 (-5)
5 (-5)
0 (-5)
4 (-6)
LEFT
5 (-10)
0 (-10)
5(-5)
5 (-5) 
45 (40)
12 (2)

(Service department audiometric testing conducted before November 1967 generally applied ASA standards.  Thereafter, an ISO standard has been applied.  The numbers in parentheses reflects a pre-conversion ASA standard.) 

Upon separation from service in August 1970, the Veteran was again given an audiometric examination.  His separation examination report lists the following puretone thresholds, in decibels:








HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
15
15
N/A
10
12.5
LEFT
10
15
10
N/A
10
11.25

The Veteran has also submitted an audiology report and opinion by Dr. G.S., a private audiologist dated in June 2011.  That report listed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
15
20
75
80
41
LEFT
15
20
35
85
95
44.6

The Veteran's speech recognition score was 96 percent for the right ear and 96 percent for the left ear.  In the accompanying opinion, Dr. G.S. noted that the Veteran reported long-term hearing loss, first manifesting socially as he neared the completion of his military service in 1970.  Dr. G.S. also opined that the Veteran's hearing loss likely originated during service.  

In September 2011, the Veteran presented for a VA audiometric examination with regard to his claim of service connection for bilateral hearing loss and tinnitus.  A report of that examination gave the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
15
25
70
90
43
LEFT
20
20
35
80
90
49

The Veteran's speech recognition score was 94 percent for the right ear and 94 percent for the left ear.  The examiner opined that because the Veteran's hearing was within normal limits upon discharge, his present hearing loss was not likely related to service.  

In the present case, it cannot be said that hearing loss manifested to a compensable degree within a year of separation from service as there is no evidence suggestive of compensable hearing loss within a year of service.  The one-year presumption for organic disease of the nervous system under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.  Thus, the claim for service connection for hearing loss must be evaluated under 38 C.F.R. § 3.303(a).  

Turning to the question of direct service connection, the Board finds that Dr. G.S.'s opinion is outweighed by the VA examiner's.  The VA examiner considered the entire record, including the separation examination results, which showed normal hearing.  Dr. G.S. did not.  Moreover, Dr. G.S. appears to have relied on the Veteran's self-reported history of loss of acuity noticed by the Veteran as he neared the end of his military service.  However, such a history is not consistent with the findings noted on audiogram in 1970, which findings reflected no abnormality.  Consequently, the Board finds that any history by the Veteran of loss of acuity around the time of separation from service is not a credible account.  It could not be credible given that the Veteran in fact had normal hearing as shown on definitive testing.  For these reasons, the Board gives greater evidentiary weight to the VA examiner's opinion, and consequently finds that an award of service connection is not warranted.

III.  Knee and Lumbar Spine Disabilities

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record shows that the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine and degenerative joint disease of the knees.  The record shows one complaint of popping in the right knee in 1967.  The Veteran was not diagnosed with degenerative joint disease and the popping was treated with wintergreen without any further complaints.  The record is silent as to any complaints with regard to the Veteran's back or left knee during military service.  Additionally, the evidence of record does not show that arthritis of a knee was shown within a year of separation from active service.  As such, the Board finds that service connection for a knee disability on a presumptive basis is not warranted in this case.  

While service connection cannot be granted on a presumptive basis, the Veteran could still receive service connection for his diagnosed knee and lumbar spine disabilities if he is able to show that they are directly related to service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Service connection may also be granted for any disability diagnosed after discharge, when there is competent and credible evidence, including that pertinent to service, linking the current disability to some incident in service.  38 C.F.R. § 3.303(d).  Thus, the Board must determine if the Veteran had an in-service incident or injury, and whether a nexus exists between that incident or injury and present disability.

The Veteran testified that he injured his knees while performing a parachute jump in Italy in July 1970.  He elaborated that he made a jump in high winds with combat equipment, which resulted in his missing the drop zone and landing in a quarry.  He testified that he rolled down an embankment, causing damage to his knees and that he saw a medic shortly thereafter who told him to toughen up.  He admits that he did not seek medical care for his knees thereafter.  A letter submitted by a fellow soldier who also participated in the jump in Italy indicates that he witnessed the Veteran's landing and that he witnessed the Veteran limping thereafter.  

The Veteran also testified that in November 1969 he participated in a winter jump in Norway from 800 feet.  He testified that he had a "Mae West" malfunction, which increased speed and limited steering, resulting in him landing on a cement runway, tumbling, and rolling.  He asserts that he believed that he broke his tailbone in that incident, but that the medic told him there was nothing that could be done and, again, told him to get tough.

For purposes of this decision, the Board finds that the evidence sufficiently supports the Veteran's assertions regarding in-service incidents.  There is evidence that the Veteran participated in multiple parachute jumps throughout his service.  The Veteran's DD Form 214 indicate that he earned a parachute badge during service.  Moreover, he has submitted a statement from a fellow soldier corroborating the Veteran's hard landing in Italy and subsequent physical effects.  

However, even assuming that the Veteran suffered an injury while parachuting in service, the Veteran must still show a nexus between present disability and the in-service incident.  

As mentioned above, the Veteran has testified that, with the exception of seeing a medic who did not provide treatment, he did not seek medical care for injuries to his knees or spine following his two parachute mishaps.  His service treatment records (STRs) do not refer to any such injuries, although they do indicate that the Veteran sought treatment for other various injuries and illnesses including an ankle injury sustained during a parachute jump in May 1969.  As mentioned above, his STRs indicate a single complaint in 1967 of his right knee popping, which was treated with wintergreen.  The Veteran was noted to suffer from obesity while in service.  

The Veteran has indicated that he had arthroscopic surgery on both knees, although any associated medical records are not available for those surgeries.  He underwent a total knee replacement of the left knee in November 2012 and of the right knee in May 2013.  The Veteran, at his hearing, testified that he worked as a long-haul truck driver after leaving service.  While he asserted that this mostly involved climbing in and out of his truck, he did admit that on occasion he was required to assist in the loading and unloading of the truck.  The Veteran admitted to suffering from obesity throughout his life and testified that he underwent a gastric bypass surgery in 1983.

In September 2011, the Veteran submitted for a VA examination with regard to his claims for bilateral knee and lumbar spine disabilities.  In that examination he reported that he began seeing chiropractors in the mid-1980s, but that spinal adjustments were not helpful.  He reported that he had been employed for nearly 40 years as a long-haul truck driver, but that he had recently quit because there was not a lot of work and he was eligible for social security.  He stated that he was able to complete all usual self-care and housework, but that he was not as spry as he used to be.  He reported a right knee arthroscopic surgery in 1973, although he could not provide the records of that surgery.  He also reported severe pain in both knees.  The examining clinician opined that it was less likely than not that the Veteran's knee and spine disabilities were related to military service.  Specifically, the examiner reviewed the Veteran's STRs and other available records and found that the subject disabilities were more likely related to his weight and occupation as a truck driver.  

The Veteran also submitted a private opinion by Dr. J.C., dated August 9, 2012.  In that opinion, Dr. J.C. states that the Veteran has been a patient of his since March 6, 2000 and opines that the Veteran's arthritic symptoms pre-date his treatment of the Veteran.  He also reports some history given to him by the Veteran, specifically that the Veteran underwent arthroscopic surgery of one knee in 1983 and the other in 1996 and that the Veteran believed his knee condition to be the result of his parachute jumps in service.  

Upon review of the evidence of record, the Board finds no basis upon which to award service connection for knee or lumbar spine disability.  As to whether the Veteran's currently diagnosed conditions are etiologically related to his military experiences as a parachutist, the Board finds especially probative the September 2011 VA clinician's opinions of record.  The examiner reviewed all available evidence and conducted a physical examination before providing negative nexus opinions and a medical rationale supporting those opinions.  While the Veteran has submitted a letter from a private physician, the Board notes that it merely reports the Veteran's position on the etiology of his conditions, and states that the Veteran's knee condition likely pre-dates the year 2000 - nearly 30 years after the Veteran separated from service.  

Although the Veteran asserts his belief that his present lumbar spine and knee disabilities are due to his parachuting during service, the Board recognizes that etiology of dysfunctions and disorders is generally a medical determination and must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the cause of his current disabilities, especially in light of the VA examiner's conclusions to the contrary and the fact that the evidence fails to demonstrate the onset of a lumbar spine or knee disability until well after he left military service.  See id.  Further, while a lay person may be competent to report a continuity of pertinent symptoms since the injuries to show a link or nexus to his current disabilities, to the extent that he is asserting that he has continued to experience pertinent symptoms since his parachute incidents, such assertions are of diminished credibility when viewed against the overall record.  

Significantly, there is an absence of evidence of complaints of or treatment for his disabilities prior to March 6, 2000.  Further there is a significant amount of time between the Veteran's in-service incidents and when he claims he sought treatment for his spine (over a decade), right knee (either 3 or 13 years), and left knee (26 years), nor does the record show that he reported any pertinent complaints when he had the opportunity to do so.  Ultimately, there are no medical records or independent lay evidence in the record to corroborate these alleged treatments.  When the Veteran's assertions of continuing symptoms are considered against the overall evidence, the Board is unable to find such assertions probative.  As such, the Veteran's assertions are not sufficient to establish the necessary link between current disability and the in-service parachuting incidents.  

In conclusion, after a review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's in-service experiences and his current degenerative disc disease of the lumbar spine or degenerative joint disease of the knees, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for hearing loss is denied.  

Service connection for a lumbar spine disability is denied.

Service connection for a left or right knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


